  Case 18-17532-jkf      Doc 46-2 Filed 07/29/19 Entered 07/29/19 20:13:59                Desc
                              Proposed Order Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 18-17532
Sarah Anne Washco                           : Chapter 13
                                            : Judge Jean K. FitzSimon
                                  Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                            :
Specialized Loan Servicing LLC as           : Date and Time of Hearing
serving agent for Government Loan           : Place of Hearing
Securitization Trust 2011-FV1, U.S.         : August 27, 2019 at 10:30 a.m.
Bank Trust National Association, not in     : ___________________________
its individual capacity but solely as       : U.S. Bankruptcy Court
Delaware trustee and U.S. Bank              : 900 Market Street, Courtroom #3
National Association, not in its            : Philadelphia, PA, 19107
individual capacity but solely as Co-       :
Trustee.
                                   Movant,
        vs

Sarah Anne Washco
Joseph R Washco

Scott F. Waterman (Chapter 13)
                         Respondents.

                                     ORDER OF COURT

         AND NOW, this           day of                     , 20___, upon consideration of the
Motion for Relief from the Automatic Stay filed by Specialized Loan Servicing LLC as serving
agent for Government Loan Securitization Trust 2011-FV1, U.S. Bank Trust National
Association, not in its individual capacity but solely as Delaware trustee and U.S. Bank National
Association, not in its individual capacity but solely as Co-Trustee. ("Creditor"), it is hereby
ORDERED, that the Motion is granted and that the Automatic Stay and Co-Debtor Stay be and
hereby is terminated as it affects the interest of Specialized Loan Servicing LLC as serving agent
for Government Loan Securitization Trust 2011-FV1, U.S. Bank Trust National Association, not
in its individual capacity but solely as Delaware trustee and U.S. Bank National Association, not
in its individual capacity but solely as Co-Trustee. in and to the Real Property of Debtor located
at 2118 Delmar Drive, Folcroft, PA 19032 and more particularly described in the Mortgage,
recorded August 5, 1999, at Instrument Number 063653.




19-008448_FXF
  Case 18-17532-jkf      Doc 46-2 Filed 07/29/19 Entered 07/29/19 20:13:59                Desc
                              Proposed Order Page 2 of 2




        Compliance with Federal Rule of Bankruptcy Procedure 3002.l is waived as to Creditor
in the instant bankruptcy case upon entry of this Order granting relief from the automatic stay of
Section 362.

                                                 BY THE COURT



                                                 JEAN K. FITZSIMON, JUDGE
                                                 UNITED STATES BANKRUPTCY COURT




19-008448_FXF
